 


 HCON 289 ENR: Directing the Clerk of the House of Representatives to make a technical correction in the enrollment of H.R. 3360.
U.S. House of Representatives
2010-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 289 
 
 
July 12, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a technical correction in the enrollment of H.R. 3360. 
 
 
That in the enrollment of the bill (H.R. 3360) to amend title 46, United States Code, to establish requirements to ensure the security and safety of passengers and crew on cruise vessels, and for other purposes, the Clerk of the House of Representatives shall make the following correction: In section 4(b), strike Coast Guard and Maritime Transportation Act of 2004 the second place it appears and insert Coast Guard and Maritime Transportation Act of 2006.   Clerk of the House of Representatives.Secretary of the Senate. 